Citation Nr: 0336763	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) death pension benefits.

2.  Entitlement to death benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. Connolly, Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.  He died in June 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the San Diego, 
California, Regional Office (RO) of VA.

The appellant filed a claim for VA death benefits.  In light 
of the determination below, this matter is being referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant and the veteran entered into an attempted 
common-law marriage in April 2000.

2.  The appellant and the veteran married in a legal ceremony 
in October 2000, which was within one year of the veteran's 
death in June 2001.

3. Common-law marriage is not recognized as valid in the 
State of California.

4.  The appellant has shown that she had no knowledge of the 
legal impediment to common-law marriage in the State of 
California.

5.  The appellant and the veteran had a deemed valid 
marriage, for VA purposes, since April 2000.


CONCLUSION OF LAW

The appellant is the surviving spouse of the veteran for the 
purpose of VA benefits.  38 U.S.C.A. §§ 101(1), (31), 1541 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is entering a decision based upon the facts 
presented and developed by the Agency of Original 
Jurisdiction.  However, the lack of preparation in the case 
is disappointing.  The VA form 21-534 included the following 
information.  Number of times the veteran has been married?  
"I don't know."  How many times has surviving spouse been 
married?  "To follow."

The decision in this case is a limited decision based on the 
evidence of record.  The lack of development by the AOJ 
prevents the Board from determining whether the 
appellant had previously been married and whether that status 
had been properly terminated if there had been a prior 
marriage.

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
appellant was not notified of VCAA with regard to the matter 
on appeal.  Since part of the claim is being granted 
(recognition as a surviving spouse), she has not been 
prejudiced thereby.  

The appellant maintains that she and the veteran met, fell in 
love, and became engaged prior to the veteran's entry onto 
active duty.  During service, he was seriously injured and 
their engagement was broken off.  However, post-service, 
fifty years later, they reconnected.  In April 2000, the 
appellant and the veteran entered into a common-law marriage 
in the State of California.  A ceremony celebrating the 
common-law marriage was witnessed by their best friends.  In 
support of her claim, six of these friends signed a statement 
saying that they were witnesses to the April 2000 marriage.  
This statement signed by all six persons was notarized.  The 
AOJ has not contested that the event had taken place.

Thereafter, the appellant related that she and the veteran 
held themselves out to the public to be a married couple and 
acted as a married couple.  The appellant then indicated that 
she and the veteran still wanted to be married "legally in 
church" and this occurred in October 2000.  She has signed a 
statement in which she says that she had no knowledge that a 
common-law marriage was not legal in the State of California 
and therefore, that there was a legal impediment to their 
common-law marriage.  She believes that they were married as 
common-law man and wife in April 2000.  Therefore, in total, 
she maintains that they were married for more than one year 
prior to the veteran's death.  

38 U.S.C.A. § 101(3) states that the term "surviving spouse" 
means a person who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  Additionally, the law provides that a spouse 
is a person of the opposite sex who is a husband or wife.  38 
U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  A wife is a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  In pertinent 
part, for VA death benefits purposes, the veteran must have 
been married to the appellant for over one year or for any 
period of time if a child was born of the marriage.  38 
C.F.R. § 3.54.  

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The Board finds that, in this case, that the veteran and the 
appellant had a deemed valid marriage since April 2000.  The 
appellant maintains that a ceremony took place in April 2000 
in which she and the veteran married before a group of their 
closest friends.  There are certified statements from her 
friends that this ceremony took place.  Thereafter, she 
maintains that they lived as husband and wife.  She has 
indicated where they lived.  The Board finds the appellant to 
be credible.  Although the appellant and the veteran entered 
into a legal marriage which took place in a church in October 
2000, which was within one year prior to the veteran's death 
in June 2001, the Board does not find this factor to mean 
that either one of them did not consider themselves "married" 
prior to that time as the Board finds plausible and credible 
the appellant's contentions that they just wanted a church 
ceremony, too.  In light of the foregoing, the Board finds 
that the criteria set forth in 38 C.F.R. § 3.205(a) is 
satisfied.

In addition, where an attempted marriage (common-law) is 
invalid by reason of legal impediment, VA regulations allow 
for certain attempted marriages to be nevertheless "deemed 
valid" if specific legal requirements are met.  Basically, 
such an attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c). 

The term "legal impediment" was interpreted in an opinion of 
VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
The Court has issued pertinent directives in this regard in 
Colon v. Brown, 9 Vet. App 104 (1996).  Specifically, in 
cases such as the appellant's, the appellant must be given an 
opportunity to submit a signed statement pursuant to 38 
C.F.R. § 3.205(c), indicating that she had no knowledge of an 
impediment to the marriage.  The Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid.

In this case, there was a legal impediment to the common-law 
marriage of the veteran and the appellant.  That is, the 
State of California does not recognize such marriages.  In 
this regard, the Board notes that the appellant has 
specifically submitted a statement in which she asserted that 
she did not realize that the State of California does not 
recognize common-law marriages.  The RO determined that the 
appellant was in fact aware that the State of California does 
not recognize common-law marriages because she stated that 
after the April 2000 ceremony, they still wanted "to be 
married legally in a church."  However, the Board interprets 
this statement as meaning that the appellant and the veteran 
wanted a marriage ceremony which would confirm their vows in 
the eyes of the church, not the State of California.  That 
is, that their marriage would be "legally" recognized by 
the church, not legally recognized under state law.  
Therefore, the Board finds that there is no evidence that the 
appellant was aware that the State of California did not 
recognize common-law marriages prior to her claim.  

Thus, the Board accepts the statement of the appellant that 
she was ignorant that a legal impediment (that common-law 
marriages are not recognized in the State of California) 
prohibited her and the veteran from entering into such a 
marriage in April 2000.  The Board accepts as evidence the 
appellant's statement that she had no knowledge of the legal 
impediment to common-law marriage in the State of California.  
The Board notes the requirements of 38 C.F.R. § 3.52 for a 
"deemed valid" marriage have also been satisfied.  The 
evidence of record supports findings that that the attempted 
marriage (common-law) occurred one year or more before the 
veteran died; the appellant entered into the marriage without 
knowledge of any legal impediment; and the appellant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death.  In addition, no other 
claimant has been found to be entitled to gratuitous VA death 
benefits.  Further, the appellant has not since the death of 
the veteran lived with another person and held herself out 
openly to the public to be the spouse of such other person.

In light of the foregoing, the Board may conclude that the 
appellant and the veteran had a deemed valid marriage from 
April 2000.  Therefore, they were married for more than one 
year prior to his death.  The appellant is recognized as the 
surviving spouse of the veteran for VA purposes.  


ORDER

The appellant is recognized as the surviving deemed valid 
spouse for VA purposes.  


REMAND

The appellant filed a claim for death benefits.  Because the 
AOJ determined that the appellant was not a recognized 
spouse, the underlying issue was not addressed.  The notice 
of disagreement was sufficiently broad as to cover each 
component of the claim.

Therefore, the case is remanded for the following:

1.  The AOJ shall address the claim for 
death benefits.

2.  The AOJ shall fully develop the case.

The appellant is reminded that if there is evidence linking 
the cause of death to service, that evidence must be 
submitted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



